DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A2 in the reply filed on 08/28/2020 is acknowledged.  All the pending claims read on the elected species.

Drawings
The drawings received on 12/21/2018 are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a gas supply unit” in claim 1-line 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In specific, the examiner has interpreted the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayami et al., US 2016/0358748 in view of Likhanskii et al., US 9,230,773.
Hayami et al. shows the invention substantially as claimed including a plasma source that is a device for supplying plasma to a plasma processing space 3 in which a process using the plasma is performed, the plasma source comprising: a plasma generation chamber 4; an opening 8a that allows the plasma generation chamber to communicate with the plasma processing space; a radio-frequency antenna 20 that is a coil of less than one turn provided in a position where a radio-frequency electromagnetic field having predetermined strength required to generate plasma is able to be generated in the plasma generation chamber; and a gas supply unit 15 that supplies plasma source gas to a side opposite to the opening in the plasma generation chamber (see, for example, figs. 1-3 and their descriptions).
Hayami et al. does not expressly disclose the claimed voltage application electrodes.  Likhanskii et al. discloses a plasma source to generate plasma in a plasma generation chamber 30, voltage application electrodes 40a/40b provided in a position close to an opening 35 of the plasma generation chamber, wherein a radio-frequency power source 50 that applies a radio-frequency voltage is connected to the voltage application electrode (see, for example, fig. 1-2A and 4 and their descriptions).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Hayami et al. as to further comprise voltage application electrodes because such means are known and used in the art as a suitable means to further ionize the plasma and/or  
With respect to claims 2-3, 5, and 8-9 it should be noted that the apparatus of Hayami et al. modify by Likhanskii et al. would comprise a radio-frequency power source that applies a radio-frequency voltage connected to the voltage application electrodes, wherein the radio- frequency voltage has a frequency in a range of 10 MHz to 100 MHz; and a plasma processing chamber 5 whose inside is the plasma processing space. 
 
Claims 4, 6-7 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayami et al., US 2016/0358748 in view of Likhanskii et al., US 9,230,773, as applied to claims 1-3, 5 and 8-9 above, and further in view of Ueda et al., US 2004/0163767 or Killinger et al., US 6,378,290.
Hayami et al., and Likhanskii et al. are applied as above but do not expressly disclose the claimed acceleration electrode.  Ueda et al. discloses a plasma source to generate plasma in a plasma generation chamber 2, the plasma source further comprising an acceleration electrode 4 having a hole, wherein, -2-Application No. 16/312,424the acceleration electrode is provided outside the plasma generation chamber in a position facing an opening that allows the plasma generation chamber to communicate with a plasma processing chamber 12 (see, for example, fig. 1 and its description).  Additionally, 
With respect to claims 10-12, as stated above, Hayami et al. further discloses a plasma processing chamber 5 whose inside is the plasma processing space. 

Claims 1-3, 5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Likhanskii et al., US 9,230,773 in view of Hayami et al., US 2016/0358748 or Iori et al., US 2011/0309050 or Ishii et al., US 5,571,366 or Fukuda et al., US 2004/0221815.
	Likhanskii et al. shows the invention substantially as claimed including a plasma source that is a device for supplying plasma to a plasma processing space in which a process using the plasma is performed, the plasma source comprising: a plasma generation chamber 30; an opening 35 that allows the plasma generation chamber to communicate with the plasma processing space; a radio-frequency antenna 20 that is provided in a position where a radio-frequency electromagnetic field having 
	Likhanskii et al. does not expressly disclose that the radio frequency antenna is a coil of less than one turn.  Hayami et al. discloses a plasma source comprising a radio-frequency antenna 20 that is a coil of less than one (see, for example, fig. 1 and its description).  Also, Iori et al. discloses a plasma source comprising a radio-frequency antenna 11 that is a coil of less than one (see, for example, figs. 1 and 7, and their descriptions). Additionally, Ishii et al. discloses a plasma source comprising a radio-frequency antenna 82/116/117 that is a coil of less than one (see, for example, figs. 18 and 24, and their descriptions).  Furthermore, Fukuda et al. discloses a plasma source comprising a radio-frequency antenna 2/12/62 that is a coil of less than one (see, for example, figs. 3A, 4A-4B, 7A-7B, and 15, and their descriptions).  Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Likhanskii et al. as to comprise a rf antenna that is a coil of less than one turn because such configuration is known and used in the art as a suitable configuration to effectively and efficiently generate inductive coupling plasma.  
	Linkhanskii et al. does not expressly disclose the claimed gas supply unit.   Hayami et al. further discloses a gas supply unit 15 that supplies plasma source gas to a position closer to a side opposite to an opening 8a (see, for example, fig. 1).  Also, 
 would comprise a gas supply unit that supplies plasma source gas to a position closer to a side opposite to the opening than the voltage application electrodes in the plasma generation chamber.
With respect to claims 2-3, 5, and 8-9 it should be noted that Likhanskii et al. further discloses a radio-frequency power source 50 that applies a radio-frequency voltage connected to the voltage application electrodes, wherein the radio- frequency voltage has a frequency in a range of 10 MHz to 100 MHz; and a plasma processing chamber whose inside is the plasma processing space (the chamber wherein substrate 90 is located). 

Claims 4, 6-7 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Likhanskii et al., US 9,230,773 in view of Hayami et al., US 2016/0358748 or Iori et al., US 2011/0309050 or Ishii et al., US 5,571,366 or Fukuda et al., US 2004/0221815, as applied to claims 1-3, 5 and 8-9 above, and further in view of Ueda et al., US 2004/0163767 or Killinger et al., US 6,378,290.

With respect to claims 10-12, as stated above, it should be noted that Likhanskii et al. further discloses a plasma processing chamber whose inside is the plasma processing space (the chamber wherein substrate 90 is located). 
Claims 1-3, 5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirimura et al., US 6,383,896 in view of Hayami et al., US 2016/0358748 or Iori et al., US 2011/0309050 or Ishii et al., US 5,571,366 or Fukuda et al., US 2004/0221815 and Likhanskii et al., US 9,230,773.
	Kirimura et al. shows the invention substantially as claimed including a plasma source that is a device for supplying plasma to a plasma processing space in which a process using the plasma is performed, the plasma source comprising: a plasma generation chamber 22; an opening 211 that allows the plasma generation chamber to communicate with the plasma processing space; a radio-frequency antenna 23 that is a coil provided in a position where a radio-frequency electromagnetic field having predetermined strength required to generate plasma is able to be generated in the plasma generation chamber; voltage application electrode 13 provided in a position close to the opening in the plasma generation chamber; and a gas supply unit 25 that supplies plasma source gas to a position closer to a side opposite to the opening than the voltage application electrodes in the plasma generation chamber (see, for example, fig. 1 and its description).  
	Kirimura et al. does not expressly disclose that the radio frequency antenna is a coil of less than one turn.  Hayami et al. discloses a plasma source comprising a radio-frequency antenna 20 that is a coil of less than one (see, for example, fig. 1 and its description).  Also, Iori et al. discloses a plasma source comprising a radio-frequency antenna 11 that is a coil of less than one (see, for example, figs. 1 and 7, and their descriptions). Additionally, Ishii et al. discloses a plasma source comprising a radio-frequency antenna 82/116/117 that is a coil of less than one (see, for example, figs. 18 
	Kirimura et al. does not expressly disclose more than one voltage application electrode, however, Ishii et al. further discloses the use of voltage application electrodes 53a/53b to optimize the plasma generated by a plasma source 6, wherein radio-frequency power sources 55a/55b that applies a radio-frequency voltage are connected to the voltage application electrodes (see, for example, fig. 6 and its description).  Additionally, Likhanskii et al. discloses the use of voltage application electrodes 40a/40b to further ionize the plasma and thereby optimize the plasma generated by a plasma source, wherein a rf power sources 50 that applies a radio-frequency voltage is connected to the voltage application electrodes (see, for example, figs. 1-2A and 4 and their descriptions).    Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the voltage application electrode of the apparatus of Kirimura et al. as to comprise more than one voltage application electrode because such configuration is known and used in the art as a suitable means for optimizing the plasma generated by a plasma source.  
. 

Claims 4, 6-7 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirimura et al., US 6,383,896 in view of Hayami et al., US 2016/0358748 or Iori et al., US 2011/0309050 or Ishii et al., US 5,571,366 or Fukuda et al., US 2004/0221815 and Likhanskii et al., US 9,230,773, as applied to claims 1-3, 5 and 8-9 above, and further in view of Ueda et al., US 2004/0163767 or Killinger et al., US 6,378,290.
Kirimura et al., Hayami et al., Iori et al., Ishii et al., Fukuda et al., and Likhanskii et al. are applied as above, and Fukuda et al. further discloses an acceleration electrode 1 having a hole, but do not expressly disclose that the acceleration electrode is positioned outside the plasma generation chamber. Ueda et al. discloses a plasma source to generate plasma in a plasma generation chamber 2, the plasma source further comprising an acceleration electrode 4 having a hole, wherein, -2-Application No. 16/312,424the acceleration electrode is provided outside the plasma generation chamber in a position facing an opening that allows the plasma generation chamber to communicate with a plasma processing chamber 12 (see, for example, fig. 1 and its description).  Additionally, Killinger et al. discloses a plasma source to generate plasma in a plasma generation chamber 2, the plasma source further comprising an acceleration electrode 11 having a 
With respect to claims 10-12, as stated above, Kirimura et al. further discloses a plasma processing chamber 1 whose inside is the plasma processing space. 

Claims 1-3, 5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al., US 2004/0221815 in view of Hayami et al., US 2016/0358748 or Kirimura et al. or Yoshida et al., US 4,859,908 and Likhanskii et al., US 9,230,773 or Ishii et al., US 5,571,366.
	Fukuda et al. shows the invention substantially as claimed including a plasma source that is a device for supplying plasma to a plasma processing space in which a process using the plasma is performed, the plasma source comprising: a plasma generation chamber 64; an opening (any of the openings of plate 1) that allows the plasma generation chamber to communicate with the plasma processing space; a radio-frequency antenna 62 that is a coil of less than one turn provided in a position where a radio-frequency electromagnetic field having predetermined strength required to 
	The embodiment of Fig. 7A of Fukuda et al. does not expressly disclose the claimed gas supply unit.  However, Fukuda et al. in fig.1 discloses a gas supply unit that supplies plasma source gas to a position closer to a side opposite to an opening (see, for example, fig. 1).  Also, Hayami et al. discloses a gas supply unit 15 that supplies plasma source gas to a position closer to a side opposite to an opening 8a (see, for example, fig. 1). Additionally, Kirimura et al. discloses a gas supply unit 25 that supplies plasma source gas to a position closer to a side opposite to an opening (see, for example, fig. 1). Furthermore, Yoshida et al. discloses a gas supply unit 101 that supplies plasma source gas to a position closer to a side opposite to an opening (see, for example, fig. 1).  Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Fukuda et al. as to comprise the claimed gas supply unit configuration because such configuration is known and used in the art as a suitable means for effectively and efficiently introducing gas to the plasma generating chamber.      
	Fukuda et al. does not expressly disclose more than one voltage application electrode.  Likhanskii et al. discloses the use of voltage application electrodes 40a/40b to further ionize the plasma and thereby optimize the plasma generated by a plasma source, wherein a rf power sources 50 that applies a radio-frequency voltage is connected to the voltage application electrodes (see, for example, figs. 1-2A and 4 and their descriptions).  Additionally, Ishii et al. further discloses the use of voltage 
	With respect to claims 2-3, Fukuda et al. discloses that the voltage application electrode 65 is connected to a bias power supply but does not expressly discloses that the power supply is a rf power source having a frequency in the claimed range.  Kirimura et al. further discloses a voltage application electrode 13 that is connected to a rf power source having a frequency in the claimed range (see, for example, fig. 1 and its description).  Also, Yoshida et al. discloses a voltage application electrode 107 which can be connected to a rf power source 109 (see, fig. 1 and tis description).  Additionally, Likhanskii et al. discloses that the voltage application electrodes 40a/40b are connected to a rf power source 50 (see, figs. 1-2A and 4 and their descriptions). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Fukuda et al. as to connect the voltage application electrode 65 to the claimed rf power source because such means is known and used in the art as a suitable power supply means to provide power to a voltage application electrode. 
. 

Claims 4, 6-7 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al., US 2004/0221815 in view of Hayami et al., US 2016/0358748 or Kirimura et al. or Yoshida et al., US 4,859,908 and Likhanskii et al. or Ishii et al., US 5,571,366, as applied to claims 1-3, 5 and 8-9 above, and further in view of Ueda et al., US 2004/0163767 or Killinger et al., US 6,378,290.
Fukuda et al., Hayami et al., Kirimura et al., Yoshida et al., Likhanskii et al. and Ishii et al. are applied as above, and Fukuda et al. further discloses an acceleration electrode 1 having a hole, but do not expressly disclose that the acceleration electrode is positioned outside the plasma generation chamber. Ueda et al. discloses a plasma source to generate plasma in a plasma generation chamber 2, the plasma source further comprising an acceleration electrode 4 having a hole, wherein, -2-Application No. 16/312,424the acceleration electrode is provided outside the plasma generation chamber in a position facing an opening that allows the plasma generation chamber to communicate with a plasma processing chamber 12 (see, for example, fig. 1 and its description).  Additionally, Killinger et al. discloses a plasma source to generate plasma in a plasma generation chamber 2, the plasma source further comprising an acceleration electrode 11 having a hole, wherein, -2-Application No. 16/312,424the acceleration electrode is provided outside the plasma generation chamber in a position facing an opening that allows the plasma generation chamber to communicate with a plasma processing chamber (see, for example, fig. 2 and its 
With respect to claims 10-12, as stated above, it should be noted that Fukuda et al. further discloses a plasma processing chamber whose inside is the plasma processing space (see, for example, figs. 1 and 15). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Puech (US 2006/0060566) is cited because it discloses a plasma source comprising a rf antenna 6 that is a coil of less than one turn and a gas supply unit 10.  Also, Setshuhara et al. (US 2013/0192759) is cited because it discloses a plasma source comprising a rf antenna 16 that is a coil of less than one turn and a gas supply unit 18.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430.  The examiner can normally be reached on Monday and Thursday, 8:30 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        



February 18, 2021